

 
 

--------------------------------------------------------------------------------

 
 

December 14, 2012
 
 




Federal Home Loan Bank of Topeka
 Executive Incentive Compensation Plan Targets
Goal Metrics, Metric Performance Ranges, Participant Eligibility and Metric
Weights


This document specifies goal metrics, metric performance ranges, metric weights
and shareholder safeguard for the participants (Participants) in the Executive
Incentive Compensation Plan (Plan).
 
 
The Plan targets contained in this document specifically cover the 2013 Base
Performance Period and the 2014-2016 Deferral Performance Period.


A.  
2013 Base Performance Period Metrics. The following goal metrics are assigned to
the Participants under the Plan. All calculations including interest rates will
be rounded to two decimal places.



1.  
 Adjusted Return Spread on Class B Common Stock



·  
Definition: The spread between Pre-ASC 815 (formerly referred to as SFAS 133),
Pre AHP adjusted return available for Class B Common Stock (weighted by the
amount Class B Common Stock outstanding each day) and the  average daily
Overnight Federal funds effective rate (Fed Effective).



·  
Measure: Pre-ASC 815, AHP adjusted return available for Class B Common Stock
(using adjusted income as defined below), less earnings attributed to Class A
Common Stock (defined as the sum of the daily amounts calculated by multiplying
the outstanding Class A Common Stock times Fed Effective plus 0.76 percent for
each day), relative to average Class B Common Stock outstanding for the period
as a spread over the Fed Effective for the period.



Adjusted income is defined as follows:
o  
Net income calculated under generally accepted accounting principles (GAAP)

o  
Plus AHP assessments

o  
Excluding the impact or adjustment required because of Accounting Standards
Codification 815 (ASC 815)

o  
Plus dividends on redeemable Class A and Class B Common Stock treated as
interest expense under Statement of Financial Accounting Standards No. 150

o  
Minus prepayment fees

o  
Minus/plus realized or unrealized gains/losses on securities (excludes any
charges for other-than-temporary impairment of securities)

o  
Minus/plus gains/losses on early retirement of debt and related derivatives

o  
Minus/plus any amortization/accretion of premium/discount on unswapped
mortgage-backed securities in the FHLBank’s trading portfolio (not
amortized/accreted under GAAP)



·  
Performance Range:




 
Annual Performance Range
Threshold
6.24%
Target
11.28%
Optimum
16.32%

 
 
 
1

--------------------------------------------------------------------------------

 
2.           Net Income after Capital Charge


·  
Definition: The dollar amount of adjusted income as defined in the above metric,
but Post-AHP assessment, which exceeds the cost of the required return on
capital.



·  
Measure: Adjusted income as defined in the Net Income after Capital Charge
Definition above, less required return on all capital. The required return on
capital is the sum of the outstanding regulatory Class B Common Stock times the
average of three-month LIBOR plus 1.00 percent for each day during the year plus
the sum of all other capital (regulatory for Class A Common Stock and GAAP for
retained earnings and other comprehensive income) times the average of
three-month LIBOR for each day during the year.



·  
Performance Range:




 
Annual Performance Range
Threshold
$39,780,680
Target
$79,561,359
Optimum
$119,342,039





3.
Retained Earnings



Definition:  The dollar amount of GAAP Retained Earnings as of 12/31/2013.


·  
Measure: Retained earnings as defined above as reported on the 12/31/2013
balance sheet.



·  
Performance Ranges:




 
Annual Performance Range
Threshold
$499,794,258
Target
$539,574,938
Optimum
$579,355,617



 


4.
Mission Product Utilization



·  
Definition: Member usage of mission-oriented products. Mission-oriented products
consist of the following:

 
o  
Affordable Housing Program (AHP);

o  
CICA - Community Housing Program (CHP);  and Community Development Program (CDP)

o  
Homeownership Set-aside Programs; and

o  
Joint Opportunities for Building Success (JOBS).



·  
Measure: Calculate the number of FHLBank members at the time of mission product
usage that qualify as a user of a product (as defined below following each
product) at any time during the current calendar year. For purposes of
calculating the number of qualifying users a member is counted only once within
each mission-oriented product category. Program participation use is credited
and remains credited for the entire calendar year irrespective of whether the
participating member is subsequently acquired, merged or otherwise terminates
FHLBank membership.

 
 
 
2

--------------------------------------------------------------------------------

 

 
·  
Mission-oriented Product Category Usage Definitions

o  
AHP - Applications submitted. Applications submitted by a member but
subsequently deemed to be ineligible by FHLBank will be counted as a qualified
use.

o  
CICA - Applications approved.

o  
Homeownership Set-aside Programs - Agreements submitted.

o  
JOBS - Applications submitted.



·  
Performance Range:



 

 
Annual Performance Range
Threshold
305
Target
360
Optimum
415



 
 
5.  Risk Management – Market, Credit and Liquidity Risks



Definition:  Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area using a 1 (lowest) to 5 (highest) point scale. General risk
categories are market, credit, and liquidity risks.


·  
Performance Ranges




 
Score
Payout
Threshold
3.0
50%
Target
3.5
100%
Optimum
5.0
150%



·  
Risk Management Metric Weights: The following metric weight for each goal metric
is assigned to the Participants:



Risk Management Category
Weighting
Liquidity Risk
30%
Market Risk
40%
Credit Risk
30%
Total
100%



 


 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.  Risk Management – Compliance, Business and Operations Risks



Definition:  Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area using a 1 (lowest) to 5 (highest) point scale . General
risk categories are compliance, business and operations risks.


·  
Performance Ranges




 
Score
Payout
Threshold
3.0
50%
Target
3.5
100%
Optimum
5.0
150%





·  
Risk Management Metric Weights: The following metric weight for each goal metric
is assigned to the Participants:



 
Risk Management Category
Weighting
Compliance Risk
30%
Business Risk
35%
Operations Risk
35%
Total
100%



 
 
4

--------------------------------------------------------------------------------

 
 
B.  
2014-2016 Deferral Performance Period Metrics.

 
These metrics apply to the 2014-2016 Deferral Performance Period.


In calculating Base Award amounts, performance shall be measured by evaluating
the following:



 
Minimum
Threshold
Target
Maximum
Total Return(1)
>8/12 vs FHLBanks
8/12 vs FHLBanks
5/12 vs FHLBanks
2/12 or 1/12 vs FHLBanks
Deferred Incentive
       
Performance Measure Percentage
0%
75%
100%
125%
Weighting
0.50
0.50
0.50
0.50
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
$
$
$
$
                   
Market Value of Equity (MVE) / Total Regulatory Capital Stock (TRCS)(2)
>9/12 vs FHLBanks
9/12 vs FHLBanks
6/12 vs FHLBanks
2/12 or 1/12
vs FHLBanks
Deferred Incentive
       
Performance Measure Percentage
0%
75%
100%
125%
Weighting
0.50
0.50
0.50
0.50
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
$
$
$
$
                             
Total Value (Dollar Value for Total Return + Dollar Value for Expense Growth +
Dollar Value for MVE/TRCS)
$
$
$
$
         
Deferred Incentive Opportunity Percentage
            Level I   (40%)
            Level II  (32.5%)
            Level III (25%)
%
%
%
%
Deferred Incentive Award (Total Value x Deferred Incentive Opportunity
Percentage)
$
$
$
$



Footnotes:
1)      Total Return.  Total Return equals the Total Dividends, plus the Change
in Retained Earnings, divided by the Average Capital. For FHLBank Topeka: Total
Dividends is defined as the sum of the actual dividends paid on required Class A
Common Stock and all Class B Common Stock during the three-year Performance
Period; Change in Retained Earnings is defined as the change in retained
earnings from 12/31/13 to 12/31/16; and Average Capital is defined as the
average daily ending balance of required Class A Common Stock and all Class B
Common Stock for dates starting with 01/01/14 and ending 12/31/16.   For the
other FHLBanks, unless determined otherwise by the Compensation Committee: Total
Dividends is defined as all dividends paid on all capital stock during the
three-year period; Change in Retained Earnings is defined as the change in
retained earnings from 12/31/13 to 12/31/16; and Average Capital is defined as
the average daily ending balance of all capital stock outstanding for dates
starting with 01/01/14 and ending 12/31/16.  For performance comparison
purposes, FHLBank Topeka will be ranked against the other FHLBanks, with the
highest total return being the best performance, and ranking 1st out of the 12
FHLBanks.
 
2)      MVE/TRCS.  Using amounts reported on the Trendbook Analysis from the
FHFA Call Report System (CRS), MVE/TRCS is calculated by dividing base case MVE
by TRCS (TRCS calculated as Total Regulatory Capital minus Retained Earnings)
calculated at the end of the Deferral Performance Period. For performance
comparison purposes, FHLBank Topeka will be ranked against the other FHLBanks,
with the highest MVE/TRCS being the best performance, and ranking 1st out of the
12 FHLBanks.


 



















 
5

--------------------------------------------------------------------------------

 
 





C.  
Total Base Opportunity and Participant Levels.

 


 
Total Base Opportunity Matrix
(As a percent of base)


Participant
Total Base Opportunity
 Cash Incentive
Deferred Incentive Opportunity *
 
Thresh
Target
Max
Thresh
Target
Max
Thresh
Target
Max
Level 1
                 
CEO
60
80
100
30
40
50
30
40
50
Level 2
                 
COO
45
65
85
22.5
32.5
42.5
22.5
32.5
42.5
Level 3
                 
CRO
30
50
70
15
25
35
15
25
35
General Counsel
30
50
70
15
25
35
15
25
35
CAO
30
50
70
15
25
35
15
25
35

* The final value of the deferred incentive opportunity may be $0 if threshold
metrics are not met, 75% of initial deferral at threshold, 100% at target and
125% at maximum.


 


 
D. Base Opportunity Metric Weights. The following metric weight for each goal
metric is assigned to the Participants:
 
Objective
CEO/COO
CRO/CAO
General Counsel
1. Adjusted Return Spread on Class B     Common Stock
20%
10%
15%
2. Net Income after Capital Charge
20%
10%
15%
3. Retained Earnings
10%
20%
10%
4. Mission Product Utilization
10%
10%
10%
5. Risk Management- Market, Credit,
     Liquidity
20%
25%
25%
6. Risk Management-  Compliance,
     Business, Operations
20%
25%
25%
Total
100%
100%
100%










 
6

--------------------------------------------------------------------------------

 
